UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. HENYA FOOD CORP. (Exact name of registrant as specified in Charter Delaware 333-142658 74-3191757 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 26 Kendall St., New Haven, Connecticut06512 (Address of Principal Executive Offices) (905) 709-4775 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of September18, 2009: 39,574shares of common stock. HENYA FOOD CORP FORM 10-Q July 31, 2009 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T Control and Procedures 4 PART II OTHER INFORMATION Item 1 Legal Proceedings 5 Item 1A Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 5 Item 4. Submission of Matters to a Vote of Security Holders 5 Item 5. Other Information 5 Item 6. Exhibits and Reports on Form 8-K SIGNATURE INDEX TO FINANCIAL STATEMENTS Page Balance Sheets as of 31 July 2009 (Unaudited) and 31 October 2008 (Audited) F-2 Statements of Operations for the Nine Months Ended 31 July 2009 (Unaudited), Nine Months Ended 31 July 2008 (Unaudited), Three Months Ended 31 July 2009 (Unaudited), Three Months Ended 31 July 2008 (Unaudited) and for the period from inception, 20 September 2006 to 31 July 2009 (Unaudited) F-3 - F-4 Statements of Cash Flows for the Nine Months Ended 31 July 2009 (Unaudited), Nine Months Ended 31 July 2008 (Unaudited) and for the period from inception, 20 September 2006 to 31 July 2009 (Unaudited) F-5 Notes to the Financial Statements (Unaudited) F-6 - F-10 F-1 HENYA FOOD CORP. (A Development Stage Company) BALANCE SHEETS Unaudited AS AT 31 July (Unaudited) 31 October (Audited) ASSETS CURRENT ASSETS Cash $ 28 $ Accounts receivable due from related parties - Prepaid expenses - TOTAL CURRENT ASSETS 28 TOTAL ASSETS $ 28 $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Loans payable TOTAL CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS’ DEFICIT Capital stock 40 40 Additional paid-in capital Notes receivable from stock issued ) ) Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS’ DEFICIT ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 28 $ The accompanying notes are an integral part to these financial statements. F-2 HENYA FOOD CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the Nine Months Ended 31 July 2009 (Unaudited) For the Nine Months Ended 31 July 2008 (Unaudited) REVENUE Commission income from related companies $ $ Interest on notes receivable from shareholders EXPENSES Officers and directors fees Rent paid to a related company Interest and bank charges Overhead paid to a related party General and administrative Professional fees Bad debts on accounts receivable due from related parties - NET (LOSS) EARNINGS $ ) $ (LOSS)EARNINGS PER WEIGHTED NUMBER OF SHARES OUTSTANDING -BASIC AND DILUTED $ ) $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING -BASIC AND DILUTED The accompanying notes are an integral part to these financial statements. F-3 HENYA FOOD CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS Unaudited For the Three Months Ended 31 July 2009 (Unaudited) For the Three Months Ended 31 July 2008 (Unaudited) For the Period from Inception, 20 September 2006 to 31 July 2009 (Unaudited) REVENUE Commission income from related companies $ - $ $ Interest on notes receivable from shareholders - EXPENSES Officers and directors fees - Rent paid to a related company - Interest and bank charges Overhead paid to a related party - Severance expense - - General and administrative Professional fees Consulting expenses paid with common stock - - Bad debts on accounts receivable due from related parties - ) NET (LOSS) EARNINGS $ ) $ $ ) (LOSS) EARNINGS PER WEIGHTED NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED $ ) $ $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING - BASIC AND DILUTED The accompanying notes are an integral part to these financial statements. F-4 HENYA FOOD CORP. (A Development Stage Company) STATEMENTS OF CASH FLOWS
